Exhibit 10.5
PHOENIX TECHNOLOGIES LTD.
SEVERANCE AND CHANGE OF CONTROL AGREEMENT
     This Severance and Change of Control Agreement (the “Agreement”) was
originally entered into by and between David L. Gibbs (“Executive”) and Phoenix
Technologies Ltd. (the “Company”), effective as of January 11, 2006, and amended
and restated as of July 25, 2006. Effective as of November 16, 2009 (the
“Effective Date”), this Agreement is further amended and restated as set forth
below.
RECITALS
     1. It is possible that the Company could terminate Executive’s employment
with the Company. The Board of Directors of the Company (the “Board”) recognizes
that such consideration can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities. The Compensation
Committee of the Board (pursuant to its delegated authority) has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of such a termination.
     2. The Compensation Committee of the Board believes that it is in the best
interests of the Company and its stockholders to provide Executive with an
incentive to continue his employment and to motivate Executive to maximize the
value of the Company for the benefit of its stockholders.
     3. The Compensation Committee of the Board believes that it is imperative
to provide Executive with certain severance benefits upon certain terminations
of Executive’s employment with the Company. These benefits will provide
Executive with enhanced financial security and incentive and encouragement to
remain with the Company.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement will have a term of four (4) years
commencing on the Effective Date and shall automatically renew for an additional
four (4) year term unless the Company provides written notice to Executive at
least sixty (60) days prior to the end of the first term of its intention not to
renew this Agreement. Notwithstanding the previous sentence, in the event of a
Change of Control within four (4) or, if applicable, eight (8) years of the
Effective Date, the term of this Agreement will extend through the one-year
anniversary of such Change of Control.

                  Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



     2. At-Will Employment. The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement.
     3. Severance Benefits.
          (a) Involuntary Termination other than for Cause, Disability or Death.
If Executive terminates his employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or the Company (or any parent or
subsidiary of the Company employing Executive) terminates Executive’s employment
with the Company (or any parent or subsidiary of the Company) for a reason other
than Cause, Executive’s Disability or Executive’s death, then, in addition to
Executive’s accrued vacation, expense reimbursements and any other benefits due
to Executive through the date of termination of employment in accordance with
the Company’s then existing employee benefit plans, policies and arrangements,
and subject to Section 4, Executive will receive the following severance
benefits from the Company:
               (i) Severance Payments. Executive will be paid continuing
payments of severance pay for twelve (12) months from the date of such
termination at a monthly rate equal to Executive’s monthly base salary rate, as
then in effect, unless the termination is for Good Reason following the
reduction of Executive’s base salary, in which case the severance amount will be
based upon Executive’s base salary rate as in effect prior to such reduction. If
Executive has not secured Reemployment (hereafter defined) during the twelve
(12) month period, Executive may receive up to an additional six (6) months of
severance pay if and for as long as Executive has not secured Reemployment.
“Reemployment” shall mean that the Executive has obtained work for compensation
from any single employer or client, or any group of employers or clients in a
cumulative amount greater than twenty-four (24) hours per week, or one hundred
(100) hours per month. Such payments shall be paid periodically in accordance
with the Company’s normal payroll policies.
               (ii) Continued Health Insurance Benefits. Executive will receive
continuation of the health, dental and vision insurance benefits provided to
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
at Company expense for the first six (6) months following such termination.
               (iii) Option Exercisability. The vested portion of any stock
options or other outstanding rights to purchase or receive shares of the
Company’s common stock (including, without limitation, stock appreciation
rights, restricted stock units or similar awards) held by Executive as of the
termination date will remain exercisable until the earlier of (A) the expiration
of the original term of the applicable option or right (notwithstanding any
provisions in the equity agreement providing for earlier expiration of vested
rights upon termination of employment) or (B) the date twelve (12) months from
the termination date.
               (iv) Payments or Benefits Required by Law. Executive will receive
such other compensation or benefits from the Company as may be required by law.

              -2-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



          (b) Certain Terminations in Connection with a Change of Control. If
Executive terminates his employment with the Company (or any parent or
subsidiary of the Company) for Good Reason or the Company (or any parent or
subsidiary of the Company employing Executive) terminates Executive’s employment
with the Company (or any parent or subsidiary of the Company) for a reason other
than Cause, Executive’s Disability or Executive’s death within two (2) months
prior to or twelve (12) months following a Change of Control, then (i) Executive
shall receive the severance and other benefits set forth in
Section 3(a)(i)-(iv), and (ii) 50% of the unvested shares subject to all of
Executive’s outstanding rights to purchase or receive shares of the Company’s
common stock (including, without limitation, through awards of stock options,
stock appreciation rights, restricted stock units or similar awards) whether
acquired by Executive before or after the date of this Agreement and 50% of any
of Executive’s shares of Company common stock subject to a Company right of
repurchase or forfeiture upon Executive’s termination of employment for any
reason (whether acquired by Executive before or after the date of this
Agreement), will immediately vest and, if applicable, become exercisable upon
such termination pursuant to the provisions of Section 3(a)(iii) above. In
addition, if the plan document or agreement governing any equity award would
provide greater vesting rights than those provided under this Section 3(b), then
the provisions of the plan, or agreement, as applicable, shall govern. In all
other respects, such awards will continue to be subject to the terms and
conditions of the plans, if any, under which they were granted and any
applicable agreements between the Company and Executive.
          (c) Other Terminations. If Executive voluntarily terminates
Executive’s employment with the Company or any parent or subsidiary of the
Company (other than for Good Reason) or if the Company (or any parent or
subsidiary of the Company employing Executive) terminates Executive’s employment
with the Company (or any parent or subsidiary of the Company) due to Executive’s
death, Disability or for Cause, then Executive will (i) receive his earned but
unpaid base salary through the date of termination of employment, (ii) receive
all accrued vacation, expense reimbursements and any other benefits due to
Executive through the date of termination of employment in accordance with
established Company plans, policies and arrangements, and (iii) not be entitled
to any other compensation or benefits (including, by way of example but not
limitation, accelerated vesting of any equity awards) from the Company except to
the extent provided under agreement(s) relating to any equity awards or as may
be required by law (for example, COBRA coverage under Section 4980B of the
Internal Revenue Code of 1986, as amended (the “Code”)); provided, that
(1) Executive shall be able to exercise any options and retain any restricted
stock awards that are vested as of the date of termination of Executive’s
employment and (2) notwithstanding any other provision in this Agreement to the
contrary, if Executive’s employment with the Company (or any parent or
subsidiary of the Company employing Executive) is terminated as a result of
Executive’s Disability or Executive’s death, then Executive shall also receive
continuation of the health, dental and vision insurance benefits provided to
Executive and Executive’s eligible dependents under the Company’s Benefit Plans
at Company expense for a period of six (6) months following Executive’s
termination date.
          (d) Exclusive Remedy. In the event of a termination of Executive’s
employment with the Company (or any parent or subsidiary of the Company), and
whether separate or in connection with a Change of Control, the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive may otherwise be entitled, whether at law,
tort or contract, in equity, or under this Agreement. Executive will be entitled
to no

              -3-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in this Section 3.
     4. Conditions to Receipt of Severance.
          (a) Separation Agreement and Release of Claims. The receipt of any
severance pursuant to Section 3 will be subject to Executive signing and not
revoking a separation agreement and release of claims as attached hereto as
Exhibit A on or before the sixtieth (60th) day following Executive’s separation
date. Subject to the foregoing, and any delay required under Section 4(c) below,
on the sixtieth (60th) day following Executive’s separation date the Company
shall commence payment of Executive’s severance benefits in accordance with the
terms of Section 3.
          (b) Nonsolicitation. The receipt of any severance benefits pursuant to
Section 3 will be subject to Executive not violating the provisions of
Section 7. In the event Executive breaches the provisions of Section 7, all
continuing payments and benefits to which Executive would have been entitled
pursuant to Section 3 will immediately cease.
          (c) Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if, at the time of Executive’s termination of employment with the
Company, Executive is a “specified employee” as defined in Code Section 409A,
then any cash severance to be paid pursuant to Section 3 will not be paid during
the six-month period following Executive’s termination of employment, unless the
Company reasonably determines that paying all or a portion of such amounts
immediately following Executive’s termination of employment would not result in
the imposition of additional tax under Code Section 409A, in which case that
portion of such amounts which may be paid without imposition of additional tax
under Code Section 409A shall be paid in accordance with normal payroll
practices. To the extent that payment of any cash severance to Executive upon
termination of his employment is postponed as a result of the previous sentence,
such payments will accrue (without interest) and will become payable to
Executive in a lump-sum amount on the earlier to occur of (i) the first business
day following such six-month period and (ii) Executive’s death. Thereafter,
Executive will receive his cash severance payments pursuant to Section 3 in
accordance with the Company’s normal payroll practices. For these purposes, each
installment of the payments and benefits provided for in this Agreement is a
separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).
     5. Limitation on Payments.
          (a) In the event that the severance and other benefits provided for in
this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 5, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s severance benefits under this Agreement shall be payable
either
               (i) in full, or
               (ii) as to such lesser amount which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the

              -4-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



greatest amount of severance benefits under this Agreement, notwithstanding that
all or some portion of such severance benefits may be taxable under Section 4999
of the Code. Any determination required under this Section 5 shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. Any necessary reductions shall be implemented by
reduction of payments to Executive in the following order: (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits paid to Executive. In the event that
acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards.
     6. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Benefit Plans. “Benefit Plans” means plans, policies or
arrangements that the Company sponsors (or participates in) and that immediately
prior to Executive’s termination of employment provide Executive and/or
Executive’s eligible dependents with medical, dental, and/or vision benefits.
Benefit Plans do not include any other type of benefit (including, but not by
way of limitation, disability, life insurance or retirement benefits). A
requirement that the Company provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than that provided to Executive and
Executive’s eligible dependents immediately prior to Executive’s termination of
employment. Notwithstanding any contrary provision of this Section 6(a), but
subject to the immediately preceding sentence, the Company may, at its option,
satisfy any requirement that the Company provide coverage under any Benefit Plan
by (i) reimbursing Executive’s premiums under COBRA after Executive has properly
elected continuation coverage under COBRA (in which case Executive will be
solely responsible for electing such coverage for Executive and Executive’s
eligible dependents), or (ii) providing Executive and Executive’s eligible
dependents with equivalent coverage that is no less favorable under (or
reimbursing Executive’s actual premiums pursuant to) a third party plan.
          (b) Cause. “Cause” means a failure by Executive to substantially
perform Executive’s duties as an employee, other than a failure resulting from
the Executive’s complete or partial incapacity due to physical or mental illness
or impairment, (ii) a willful act by Executive that constitutes misconduct,
(iii) circumstances where Executive intentionally or negligently imparts
material confidential information relating to the Company or its business to
competitors or to other third parties other than in the course of carrying out
Executive’s duties, (iv) a material violation by Executive of a federal or state
law or regulation applicable to the business of the Company, (v) a willful
violation of a material Company employment policy or the Company’s insider
trading policy, (vi) any act or omission by Executive constituting dishonesty
(other than a good faith expense account dispute) or fraud, with respect to the
Company or any of its affiliates, which is injurious to

              -5-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



the financial condition of the Company or any of its affiliates or is injurious
to the business reputation of the Company or any of its affiliates,
(vii) Executive’s failure to cooperate with the Company in connection with any
actions, suits, claims, disputes or grievances against the Company or any of its
officers, directors, employees, stockholders, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, whether or
not such cooperation would be adverse to Executive’s own interest, or
(viii) Executive’s conviction or plea of guilty or no contest to a felony.
          (c) Change of Control. “Change of Control” means the occurrence of any
of the following:
               (i) the sale, lease, conveyance or other disposition of all or
substantially all of the Company’s assets to any “person” (as such term is used
in Section 13(d) of the Securities Exchange Act of 1934, as amended), entity or
group of persons acting in concert;
               (ii) any person or group of persons becoming the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities;
               (iii) a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its controlling entity) more
than 50% of the total voting power represented by the voting securities of the
Company or such surviving entity (or its controlling entity) outstanding
immediately after such merger or consolidation; or
               (iv) a contest for the election or removal of members of the
Board that results in the replacement during any 12-month period of at least 50%
of the incumbent members of the Board, whose appointment is not endorsed by the
majority of the incumbent members of the Board prior to such contest. .
          (d) Confidential Information. “Confidential Information” means any
proprietary information, technical data, trade secrets or know-how of the
Company or any of its affiliates, including, but not limited to, research,
product plans, source code, products, services, suppliers, customer lists and
customers. Confidential Information does not include any of the foregoing items
which has become publicly and widely known and made generally available through
no wrongful act of Executive or of others who were under confidentiality
obligations as to the item or items involved.
          (e) Disability. “Disability” means that Executive has been unable to
perform the principal functions of his duties due to a physical or mental
impairment, but only if such inability has lasted or is reasonably expected to
last for at least six (6) months. Whether Executive has a Disability will be
determined by the Board based on evidence provided by one or more physicians
selected or approved by the Board.
          (f) Good Reason. “Good Reason” means that, without Executive’s express
written consent, any one of the following events occurs: (i) a material
reduction in Executive’s title,

              -6-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



authority, status, or responsibilities, unless the Executive is provided with a
comparable position (i.e., a position of equal or greater organizational level,
duties, authority, compensation and status); provided, however, that a reduction
in duties, position or responsibilities solely by virtue of the Company being
acquired and made part of a larger entity shall not constitute “Good Reason”;
(ii) the reduction of Executive’s aggregate base salary or target bonus
opportunity as in effect immediately prior to such reduction (other than a
reduction applicable to executives generally); or (iii) a relocation of
Executive’s principal place of employment by more than fifty (50) miles;
provided, however (x) Executive provides written notice to the Company within
the thirty (30) day period immediately following such event; (y) such event is
not remedied by the Company within thirty (30) days following the Company’s
receipt of such written notice; and (z) Executive’s resignation is effective not
later than thirty (30) days after the expiration of such thirty (30) day cure
period.
     7. Restrictive Covenant.
          (a) Nonsolicit. For a period beginning on the Effective Date and
ending twelve (12) months after Executive ceases to be employed by the Company
(or any parent or subsidiary of the Company), Executive, directly or indirectly,
whether as employee, owner, sole proprietor, partner, director, member,
consultant, agent, founder, co-venturer or otherwise, will not: (i) solicit,
induce or influence any person to leave employment with the Company (or any
parent or subsidiary of the Company); or (ii) use any Confidential Information
of the Company (or any parent or subsidiary of the Company) to attempt to
negatively influence any of the clients or customers of the Company (or any
parent or subsidiary of the Company) from purchasing Company products or
services or to solicit or influence or attempt to influence any client, customer
or other person either directly or indirectly, to direct his or its purchase of
products and/or services to any person, firm, corporation, institution or other
entity in competition with the business of the Company (including any parent or
subsidiary of the Company).
          (b) Understanding of Covenant. Executive represents that he (i) is
familiar with the foregoing covenant not to solicit, and (ii) is fully aware of
his obligations hereunder, including, without limitation, the reasonableness of
the length of time, scope and geographic coverage of this covenant.
     8. Litigation. Executive agrees to cooperate with the Company beginning on
the Effective Date and thereafter (including following Executive’s termination
of employment for any reason), by making himself reasonably available to testify
on behalf of the Company or any of its affiliates in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, or any affiliate, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
affiliate as reasonably requested. The Company agrees to reimburse Executive for
all expenses actually incurred in connection with his provision of testimony or
assistance.

              -7-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



     9. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
9(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) The Executive’s Successors. The terms of this Agreement and all
rights of Executive hereunder will inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     10. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him at the home address which he most recently communicated
to the Company in writing. In the case of the Company, mailed notices will be
addressed to its corporate headquarters, and all notices will be directed to the
attention of its General Counsel.
          (b) Notice of Termination. Any termination by the Company for Cause or
by Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 10(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and, in the case of termination by
the Company for Cause or as a result of a voluntary resignation by Executive,
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice).
     11. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any such
payment be reduced by any earnings that Executive may receive from any other
source.
          (b) Relinquishment of Titles and Positions. Upon the Executive agrees
to promptly relinquish all titles and positions then held by Executive with the
Company and any subsidiary or affiliate of the Company following any termination
of Executive’s employment with the Company (or any parent or subsidiary of the
Company).
          (c) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the

              -8-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



other party will be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
          (d) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (e) Entire Agreement. This Agreement, together with any
indemnification agreement between the Company and Executive and the terms of
Executive’s equity award agreements (as modified by this Agreement), constitutes
the entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including without limitation, any formal offer letter or
employment agreement by and between the Company and Executive. No future
agreements between the Company and Executive may supersede this Agreement,
unless they are in writing and specifically mention this Agreement.
          (f) Choice of Law. The laws of the State of California (without
reference to its choice of laws provisions) will govern the validity,
interpretation, construction and performance of this Agreement.
          (g) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
          (h) Income and Employment Taxes. Executive agrees that Executive shall
be responsible for any employee-side (but not employer-side) applicable taxes of
any nature (including any penalties or interest that may apply to such taxes)
that the Company reasonably determines apply to any payment made hereunder, that
Executive’s receipt of any benefit hereunder is conditioned on Executive’s
satisfaction of any applicable withholding or similar obligations that apply to
such benefit, and that any cash payment owed hereunder will be reduced to
satisfy any such withholding or similar obligations that may apply.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
[Remainder of Page Intentionally Left Blank]

              -9-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this amended and
restated Agreement, in the case of the Company by its duly authorized officer,
as of the day and year set forth above.

          COMPANY  PHOENIX TECHNOLOGIES LTD.
      By:   /s/ Timothy C. Chu         Name:   Timothy C. Chu        Title:  
Vice President, General Counsel and Secretary      EXECUTIVE  DAVID L. GIBBS
      By:   /s/ David L. Gibbs         Title:  Senior VP and General Manager,
Worldwide Field Operations          

              -10-   Initials: /s/ DG /s/ TC

 



--------------------------------------------------------------------------------



 



         

Exhibit a
Release Agreement
     I understand that my position with Phoenix Technologies, Ltd. (the
“Company”) terminated effective                     , 20___ (the “Separation
Date”). The Company has agreed that if I choose to sign this Release, the
Company will extend to me certain benefits (minus the standard withholdings and
deductions, if applicable) pursuant to the terms of the Severance and Change of
Control Agreement (the “Agreement”) entered into as of September 6, 2006,
between me and the Company, as amended and restated on                     ,
2009, and any agreements incorporated therein by reference. I understand that I
am not entitled to such severance benefits unless I sign this Release. I
understand that, regardless of whether I sign this Release, the Company will pay
me all of my accrued salary and vacation through the Separation Date and any
unreimbursed business expenses, to which I am entitled by law.
     In consideration for the severance benefits I am receiving under the
Agreement, I hereby release the Company and its officers, directors, agents,
attorneys, employees, shareholders, parents, subsidiaries, and affiliates from
any and all claims, liabilities, demands, causes of action, attorneys’ fees,
damages, or obligations of every kind and nature, whether they are now known or
unknown, arising at any time prior to the date I sign this Release. This general
release includes, but is not limited to: all federal and state statutory and
common law claims, claims related to my employment or the termination of my
employment or related to breach of contract, tort, wrongful termination,
discrimination, wages or benefits, or claims for any form of equity or
compensation. Notwithstanding the release in the preceding sentence, I am not
releasing any right of indemnification or any right to payments under any
Company insurance policy I may have for any liabilities arising from my actions
within the course and scope of my employment with the Company or within the
course and scope of my role as a member of the Board of Directors and/or officer
of the Company, nor am I releasing my right to receive any severance benefits
pursuant to the Agreement.
     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. In giving this release, which includes claims which may be
unknown to me at present, I hereby waive the benefit of any provision of
California law, and of any other jurisdiction, which is similar to the
following: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”
     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Release; (b) I should consult with an attorney prior to
executing this Release; (c) I have twenty-one (21) days within which to consider
this Release (although I may choose to voluntarily execute this Release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Release; and (e) this Release will not be effective until the eighth
day after this Release has been signed by me.

              -11-   Initials:

 



--------------------------------------------------------------------------------



 



     I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

                  By:                               Date:                      
 

              -12-   Initials:

 